AO 245D (Rev. 02/ I 8}    Judgment in a Criminal Case for Revocations
                           Sheet I

                                                                   i                                                        EASTERN DISTRICT ARKANSAS
                                             UNITED STATES DISTRICT COURT                                                  FEB 0·4 2019
                                                               Eastern District of Arkansas                        JAMES -~.c.cnoJA
             UNITED STATES OF AMERICA                                        Judgment in a Criminal Case•
                                                                                                                   By·         VfkyCK,  CLERK
                                                                                                                                -------~~--
                                                                                                                                                           DEP CUQUC
                                    v.                                       (For Revocation of Probation or Supervised Release)

                      PATRICK BRADLEY
                                                                             Case No. 4:13-cr-00275 KGB
                                                                             USM No. 28004-009
                                                                              CHRIS TARVER
                                                                                                      Defendant's Attorney
  THE DEFENDANT:
  ~ admitted guilt to violation of condition(s)                1
                                                              - -6
                                                                - - - - - - - - - - of the term of supervision.
  •    was found in violation of condition(s) count(s)                                   after denial of guilt.
  The defendant is adjudicated guilty of these violations:


  Violation Number                      Nature of Violation                                                              Violation Ended
  1                                      Failure to not unlawfully possess a controlled substance.

'------ _____ '-I_F_aH_u_r_e_to_re_~_ra_in_rr_o_m_a_n_y_u_n_la_wfu                    _____,1
                                                             __,_u_se_of_a_oo_nt_ro_n_ed                                ' - - I_ _ _ _ _ _ _          l
                                                                                                                                                   ___ )

                                         substance. Failure to submit to one drug test within 15 days

l. . .,-------·--------·-----•'-•--.J   Lof release from imprisonment~~-~--~~- least two periodic drug            __j   I                      ___ _]
         The defendant is sentenced as provided in pages 2 through               6       of this judgment. The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984.
  •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
  fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
  economic circumstances.

  Last Four Digits of Defendant's Soc. Sec. No.: 1749                         02/01/2019
                                                                                                 Date of Imposition of Judgment
  Defendant's Year of Birth:                 1982

  City and State of Defendant's Residence:
                                                                                     tiY&b·w /d ·ful~   Signature of Judge
  Little Rock, Arkansas
                                                                              Kristine G. Baker, United States District Court Judge
                                                                                                    Name and Title of Judge



                                                                                                  r               Date
         AO 2450 (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                                Sheet IA
                                                                                                                           2_
                                                                                                           Judgment-Page _ _                of _ _6__
         DEFENDANT: PATRICK BRADLEY
         CASE NUMBER: 4:13-cr-00275 KGB

                                                               ADDITIONAL VIOLATIONS

                                                                                                                                          Violation
     Violation Number                      Nature of Violation                                                                            Concluded
                                           test thereafter, as determined by the court.                                                   10/24/2018

                                           Failure to refrain from excessive use of alcohol and not purchase, possess,
                                           use, distribute, or administer any controlled substance or any paraphernalia

~------~I                                  related to any controlled substances, except as prescribed by a physician.              !! 10/24/2018
     3                                     Failure to participate, under the guidance and supervision of the U.S.

.___________.I                             Probation Office, in a substance abuse treatment program which may include              I!,.____ _ _ _             ~
                                           testing, outpatient counseling, and/or residential treatment.                                  12/14/2018

     4                                 i
     _ _ _ _ _ _ _ __.l Failure to report to the probation officer in a manner and frequency directed
,.___I                                                                                                                             J ! , _ _ ;-   -   -   -   ~




                                           by the court or probation officer.                                                             11/09/2018

~I_s_ _ _ _ _ _ _                 ~I   i Failure to request permission of the court or the probation officer to leave
                                           the judicial district.                                                                         11/11/2018

l. . _s________~! ~I_Fa_i_lu_re_to_n_o_'ii_fy_t_h_e_p_ro_b_a_ti_o_n_offi_ce_r_te_n_d_a_y_s_pr_i_or_t_o_a_n_y_c_h_a_ng_e_in_ _ _   ~ .__ _ _               =7
                                           residence or employment.                                                                       12/14/2018

           _ _ _ _ _ _ _ _1,.___1- - - - - - - - - - - - - - - - - - - - - - - - - - - ~ ' - - - - - - ~




_ i- - - · · · - - - - - - - ~ ' - - - - - - - ~ - · - · · . . . . . . . . .   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ , . _ __ _ _ __ _ _ ,




                                                                                                                                   il
'---------~'----·-----····••'-••··-·····.                      ------------------··---· --·· JL

~~--~l _________________l~!- - ~

                                      iJ


                                      I'-------------~----------------'

                                                                                                                                   If•I
~---~---~'------------------------------''--'                                                                                             ____                ___.
AO 245D (Rev. 02/18)      Judgment in a Criminal Case for Revocations
                          Sheet 2- Imprisonment
                                                                                                                   3_ of
                                                                                                  Judgment- Page _ _          6
DEFENDANT: PATRICK BRADLEY
CASE NUMBER: 4:13-cr-00275 KGB


                                                                 IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

8 months.




     !if'   The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.
The Court further recommends the defendant be incarcerated in the Forrest City facility.



     !if'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                        a.m.      •    p.m.   on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL



                                                                               By---------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                              Judgment-Page   _4__    of        6
DEFENDANT: PATRICK BRADLEY
CASE NUMBER: 4:13-cr-00275 KGB
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 2 years.




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.    •    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    l!1" You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    •    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    •    You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page      5     of        6
DEFENDANT: PATRICK BRADLEY
CASE NUMBER: 4:13-cr-00275 KGB

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. lfnotifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3D - Supervised Release
                                                                                        Judgment-Page ~~ of _ _
                                                                                                              6_~
 DEFENDANT: PATRICK BRADLEY
 CASE NUMBER: 4:13-cr-00275 KGB

                                            SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate, under the guidance and supervision of the probation office, in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
he must abstain from the use of alcohol throughout the course of treatment.

He must pay for the cost of treatment at the rate of $1 0 per session, with the total cost not to exceed $40 per month, based
on ability to pay as determined by the probation office. In the event the defendant is unable to pay for the cost of
treatment, the co-pay requirement will be waived. (This special condition overrides the 7th Standard Condition of
Supervision on the Judgment and Commitment order).

All other standard, mandatory, and special conditions previously imposed remain in full force and effect.
